        Case 1:20-cv-10832-AT-SN Document 275 Filed 08/02/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES & EXCHANGE COMMISSION,

                     Plaintiff,

         v.                                          No. 20-cv-10832 (AT)

 RIPPLE LABS INC.,
 BRADLEY GARLINGHOUSE,
 and CHRISTIAN A. LARSEN,
               Defendants.


       MEMORANDUM OF LAW IN SUPPORT OF BRADLEY GARLINGHOUSE’S
          MOTION FOR THE ISSUANCE OF A LETTER OF REQUEST FOR
                  INTERNATIONAL JUDICIAL ASSISTANCE

        Defendant Bradley Garlinghouse hereby submits this Memorandum of Law in support of

their motion for this Court to issue, under its seal and signature, the attached Letter of Request

pursuant to 28 U.S.C. § 1781(b)(2) and the Hague Convention of 18 March 1970 on Taking of

Evidence Abroad in Civil or Commercial Matters (the “Hague Convention”) on behalf of Mr.

Garlinghouse to obtain documents from the following third party:

                                  Binance Holdings Limited
                        Govnrs Square Ste 5-204 23 Lime Tree Bay Ave.,
                                        P.O. Box 2547
                           George Town, Grand Cayman, KY1-1104

        The Letter of Request to the above-listed entity solicits the assistance of the Central

Authority of the Cayman Islands to obtain certain documents relevant to the case and

unobtainable through other means from the entity for use in the case. Mr. Garlinghouse

respectfully requests that the Court issue the attached Letter of Request.

        In support of this Motion, Mr. Garlinghouse states as follows:

  I.    THE COURT HAS AUTHORITY TO ISSUE LETTERS OF REQUEST UNDER
        THE HAGUE CONVENTION
        Case 1:20-cv-10832-AT-SN Document 275 Filed 08/02/21 Page 2 of 7



        The Hague Convention provides that “[i]n civil or commercial matters a judicial authority of

a Contracting State may, in accordance with the provision of the law of that State, request the

competent authority of another Contracting State, by means of a Letter of Request, to obtain

evidence, or to perform some other judicial act.” Hague Convention on the Taking of Evidence

Abroad in Civil or Commercial Matters, Art. 1, opened for signature, Mar. 18, 1970, 23 U.S.T. 2555

(hereinafter “Hague Convention”). The United States and the Cayman Islands are parties to the

Hague Convention:

               The United States ratified the Convention on August 8, 1972;

               The Hague Convention applies to the Cayman Islands pursuant to the July 16, 1976

                ratification of the United Kingdom and the subsequent September 16, 1980 extension

                of application.

See Hague Conf. on Private Int’l Law, Status Table: Convention of 18 March 1970 on the Taking of

Evidence Abroad in Civil or Commercial Matters, available at

https://www.hcch.net/en/instruments/conventions/status-table/?cid=82.

        The Hague Convention and federal law authorize the Court to issue the Letter of Request.

See 28 U.S.C. § 1781(b)(2) (permitting “the transmittal of a letter rogatory or request directly from a

tribunal in the United States to the foreign or international tribunal, officer, or agency to whom it is

addressed and its return in the same manner”); Société Nationale Industrielle Aérospatiale v. U.S.

Dist. Court, 482 U.S. 522, 535 (1987) (stating that a judicial authority in one contracting state may

forward a letter of request to the competent authority in another contracting state for the purpose of

obtaining evidence). And under the Hague Convention, evidence can be compelled pursuant to a

Letter of Request transmitted directly from a court in the United States to the designated central

authorities of the receiving States. The designated central authority for the receiving State with

respect to the proposed Letter of Request is as follows:




                                                    2
        Case 1:20-cv-10832-AT-SN Document 275 Filed 08/02/21 Page 3 of 7




 The Cayman Islands                   The Clerk of the Courts
                                      Grand Cayman
                                      Cayman Islands
                                      https://www.hcch.net/en/states/authorities/details3/?aid=681


 II.   THE VARIOUS ENTITIES ARE IN POSSESSION OF RELEVANT
       DOCUMENTS IN VARIOUS FOREIGN COUNTRIES

       Mr. Garlinghouse seeks foreign discovery on the basis of his good faith belief that the

listed entity possesses unique documents and information concerning this case, and specifically,

concerning the process by which transactions in XRP allegedly conducted by Mr. Garlinghouse

on foreign digital asset trading platforms were conducted.

       The Securities and Exchange Commission’s (“SEC’s”) amended complaint (ECF No. 46)

(the “AC”) alleges that Mr. Garlinghouse sold more than 357 million units of XRP to “public

investors in the market.” AC ¶¶ 86–87. The AC specifies that the offers and sales by Mr.

Garlinghouse were made on “worldwide” digital asset trading platforms and the XRP was sold to

investors “all over the world.” AC ¶¶ 174, 183–184. The SEC seeks disgorgement based on the

sales made by Mr. Garlinghouse, including those sales made on digital asset trading platforms

located outside of the United States. AC p. 79.

       The Supreme Court has held that Section 5 of the Securities Act of 1933, which the SEC

alleges Mr. Garlinghouse violated, applies only to domestic sales and offers of securities.

Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247, 268–69 (2010) (“The same focus on domestic

transactions is evident in the Securities Act of 1933 . . . . That legislation makes it unlawful to

sell a security . . . unless a registration statement is in effect. 15 U.S.C. § 77e(a)(1).”); SEC v.

Bio Def. Corp., No. 12-11669-DPW, 2019 WL 7578525, at *11-13 (D. Mass. Sept. 6, 2019)

(applying Morrison to Section 5 claim, along with other Securities Act and Securities Exchange

Act claims); see also Schentag v. Nebgen, No. 1:17-CV-8734-GHW, 2018 WL 3104092, at *5,



                                                   3
        Case 1:20-cv-10832-AT-SN Document 275 Filed 08/02/21 Page 4 of 7




10–13 (S.D.N.Y. June 21, 2018) (dismissing Section 5 claim, along with other Securities Act and

Securities Exchange Act claims, under Morrison).

       Liability under Section 5(a) of the Securities Act attaches only to domestic “sales” of

securities. In turn, the Second Circuit has held that sales are domestic only if: (1) they occurred

on “domestic exchanges,” or (2) irrevocable liability was incurred or passage of title transferred

in the United States. Absolute Activist Value Master Fund Ltd. V. Ficeto, 677 F.3d 60, 66–69

(2d Cir. 2012) (defining when a “sale” or “purchase” is domestic).

       As the SEC knows, Mr. Garlinghouse’s sales of XRP were overwhelmingly made on

digital asset trading platforms outside of the United States. Motion of Law in Support of

Defendant Garlighouse’s Motion to Dismiss the Amended Complaint (ECF No. 111) (the

“Garlinghouse MTD”) p. 21. In the case of transactions conducted on such foreign trading

platforms, both the offers of XRP and the sales of XRP occurred on the books and records of the

respective platforms, and therefore geographically outside the United States. The SEC’s failure

to allege domestic offers and sales should be fatal to its claims for the reasons set out in Mr.

Garlinghouse’s Motion to Dismiss. See Garlinghouse MTD p. 20–30. If this case were to

proceed past that stage, however, the discovery that Mr. Garlinghouse seeks will be relevant to

demonstrating that the offers and sales that the SEC challenges did not occur in this country and

are not subject to the law that the SEC has invoked in this case. The entity identified in this

Motion is a digital asset trading platform located outside the United States which Mr.

Garlinghouse used to transact in XRP. The evidence to be obtained from this digital asset

trading platform is probative of the issue of whether “irrevocable liability” was incurred outside

of the United States with respect to these transactions.




                                                  4
        Case 1:20-cv-10832-AT-SN Document 275 Filed 08/02/21 Page 5 of 7




III.   THE LETTER OF REQUET IS NECESSARY TO OBTAIN THE DOCUMENTS
       AND INFORMATION FROM THE VARIOUS ENTITIES AND CONFORMS TO
       THE REQUIRED PROCEDUREAL SAFEGUARDS

       There is good cause for the Court to issue the Letter of Request. The information sought

in the document requests is narrowly tailored to obtain relevant information related to the case.

The requested information, or its substantial equivalent, could not be obtained without undue

hardship by alternate means because the documents are in countries aside from the United States,

which are beyond the Court’s subpoena powers. See, e.g., Order granting Motion for Issuance of

Letters Rogatory, Securities and Exchange Commission v. Wyly, No. 1:10-cv-05760-SAS

(S.D.N.Y.) (granting a motion to the District Court for the Southern District of New York to

submit a Letter of Request for International Assistance to the Chief Justice of the Grand Court of

the Cayman Islands) (ECF No. 657); Application for Letters Rogatory, Securities and Exchange

Commission v. Straub, No. 1:11-cv-09645-RJS (S.D.N.Y.) (submitting a Letter of Request for

International Judicial Assistance to the Greek Department of International Judicial Cooperation)

(ECF No. 90).

       In accordance with Article 23 of the Hague Convention, the Letter of Request is narrowly

tailored and, consistent with the Cayman Islands’ accession to the Hague Convention, does not

require the entity to indicate which documents are relevant to the case nor does it require the

entity to produce documents other than those requested. See the Cayman Islands Declaration

Reservations, available at https://www.hcch.net/en/instruments/conventions/status-

table/notifications/?csid=564&disp=resdn (last visited May 31, 2021).

       In addition, the Letter of Request includes the identity of the party, the nature of the

proceedings, the discovery sought, any special procedures, the identity of the party that will bear

any costs, and other information as recommended by the Hague Convention. See Hague

Convention, Model for Letters of Request recommended for use in applying the Hague


                                                 5
        Case 1:20-cv-10832-AT-SN Document 275 Filed 08/02/21 Page 6 of 7




Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial

Matters, available at https://www.hcch.net/en/publications-and-

studies/details4/?pid=3309&dtid=2 (last visited May 31, 2021).

       Moreover, while such a showing would not be necessary to justify issuing a Hague

Convention request, there is also no alternative means by which Mr. Garlinghouse could obtain

this evidence. Since the opening of discovery, the Mr. Garlinghouse has attempted to obtain the

discovery sought here by informal voluntary requests. Those efforts have not been successful,

and Mr. Garlinghouse lacks access to the mechanisms available to the SEC to compel discovery

from abroad via official requests to foreign securities regulators under memoranda of

understanding. See Order re Letter Motion for Local Rule 37.2 Conference (explaining the

broader discovery tools available to the SEC in this case in the form of Multilateral

Memorandum of Understanding) (ECF No. 197), p. 2–3. Finally, to the extent that they contain

confidential business information, documents produced pursuant to the Letter of Request would

be subject to the Protective Order entered in this case, attached to the Letter of Request, thereby

ensuring that the interests of the entity are adequately protected.


IV.    CONCLUSION

       For the foregoing reasons, Mr. Garlinghouse respectfully requests that the Court execute

the proposed Letter of Request attached hereto as Exhibit 2 for transmission to the appropriate

authority for the above-listed entity.




                                                  6
       Case 1:20-cv-10832-AT-SN Document 275 Filed 08/02/21 Page 7 of 7




Dated: August 2, 2021

                              Respectfully submitted,

                              CLEARY GOTTLIEB STEEN & HAMILTON LLP

                              /s/ Matthew C. Solomon

                              Matthew C. Solomon
                              Nowell D. Bamberger
                              Nicole Tatz
                              2112 Pennsylvania Avenue, N.W.
                              Washington, DC 20037
                              202-974-1500

                              Alexander Janghorbani
                              Lucas Hakkenberg
                              Samuel Levander
                              One Liberty Plaza
                              New York, NY 10006 212-225-2000

                              Attorneys for Bradley Garlinghouse




                                        7
